DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The arguments and amendments filed 3/23/2022 have been received and fully considered.  Claims 1-14, 16 and 18-25 are pending.  Claims 1-8 and 14 are withdrawn.  Claim 9 is amended, claims 18-25 are new and claims 15 and 17 are cancelled.  Claims 9-13, 16 and 18-25 are now under consideration.

Response to Arguments
Regarding applicant’s arguments against the Mokleburst reference see the advisory action dated 2/9/22.
*to help understanding the discussion below please see the 112 rejections as well*
Regarding applicant’s arguments against the Peterman reference the examiner agrees that alone the Peterman reference does not teach the required claim limitations of adjusting the inclination and rotating speed based on the monitored temperature, however the examiner notes that if the rejection were set up Caro in view of Peterman to include adjusting a rotating speed based on the monitored temperature for the benefit of ensuring the material within the kiln reaches the required temperature and dwell time within the kiln and to adjust the rotating speed of the kiln in order to achieve those goals (see Peterman paragraph 36), and then bring in Moklebust to teach that if the rotating speed of the kiln is changed the inclination would need to be adjusted as well in order to maintain a constant kiln load (to maintain the kiln as maximum possible capacity at all times) without leaving the reaction incomplete (see Moklebust column 2, lines 18-43).  This combination of references would teach the claimed subject matter with all the motivations in proper place.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “based at least in part on the amount of sand fed in and/or the monitored oven temperature” and “based at least in part on the monitored oven temperature”, the second clause here negates and makes unclear the “or” of the first clause since it is unclear whether and how this limitation can be accomplished.  For the purposes of compact prosecution the examiner is taking the entire limitation in lines 11-13 to be deleted.
Claim 16 recites “based at least in part on the amount of sand fed in and the monitored oven temperature”, the examiner notes that based on how claim 9 is amended to resolve the 112 issues noted above there might be similar 112 issues for this limitation as well.
Claims 10-13, 16 and 18-25 are rejected for their incorporation of independent claim 9.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Caro et al (US PG Pub. No. 2015/0211794) in view of Moklebust (US Patent No. 3,170,786) and Peterman et al (US PG Pub. No. 2014/0147799).
Regarding claim 9:
	Caro teaches an apparatus for cleaning sand used at a foundry (paragraph 3), comprising a rotating oven (12) which has means for adjusting a rotating speed of the oven (paragraph 40); a feeding apparatus (32) which has means for dosing the sand to be cleaned into the oven; a heating arrangement (36) which has at least one or more heat sources; means for removing (48) the cleaned sand from the oven at a second end of the oven.
	Caro fails to disclose means for adjusting an incline of the oven, temperature sensors and a control unit for monitoring data conveyed by one or more sensors in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned one or more sensors; wherein the inclination and rotating speed of the oven is further adjustable to adjust an advancing speed of the sand in the oven based at least in part on the monitored oven temperature.
	Peterman teaches a control unit (24) for monitoring data conveyed by one of more sensors (see paragraph 25) in the apparatus and for controlling one or more actuators by utilizing the monitored data conveyed by the aforementioned one or more temperature sensors (see paragraph 36) and the rotating speed of the oven is further adjustable to adjust an advancing speed of the sand in the oven based at least in part on the monitored oven temperature (see paragraphs 36-37 and 41).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caro with the teachings of Peterman to include a control unit in order to properly monitor and adjust settings within the rotary kiln.
	Moklebust teaches a rotary kiln similar to Caro including adjusting an inclination angle of the kiln (through 20 also see column 2, lines 44-47 where the slope may be reduced) and the inclination is further adjustable to adjust an advancing speed (see column 2, lines 44-51 where the kiln speed and slope are adjusted to cause the material to be moved while completing the reaction) of the sand in the oven and is to be adjusted when the kiln speed is adjusted (see column 2, lines 18-32 where kiln speed is increased, the slope needs to be adjusted as well to complete the reaction within the kiln to maintain the kiln load to maximize the capacity of the kiln at all times).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caro with the teachings of Moklebust to include adjusting the inclination angle of the oven in order to adjust how fast the sand moves through the kiln in order to adjust the amount of time the material requires to be properly treated and to complete the reaction within the kiln to maintain the kiln load to maximize the capacity of the kiln at all times.

Regarding claim 12:
	Caro modified above teaches removing flue gasses from the second end of the oven (at 46) and to cool down the flue gasses to recover heat (through mixing the ambient air the flue gasses preheat the air).

Regarding claim 16:
	Caro modified above teaches the inclination and rotating speed of the oven is further adjustable to adjust an advancing speed of the sand in the oven based at least in part on the amount of sand fed in and the monitored temperature. (see claim 9 above where the monitored oven temperature is addressed and that Moklebust teaches adjusting the inclination and rotating speed based on the amount of sand fed, see column 2, lines 18-53)
 
Claims 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Caro in view of Moklebust and Peterman as applied to claims 9 and 12 above respectively, and further in view of Svensson (US Patent No. 3,929,463).
Regarding claims 10, 11 and 13:
	Caro modified above teaches the apparatus is additionally adapted to cool down the cleaned sand and to use the heat recovered from the flue gasses as a heat source for preheating air into the burner. 
	Caro modified above fails to disclose and to use a screw conveyor to cool the sand and to recover heat from it to preheat the sand.
	Svensson teaches a rotary kiln (5 embodiment in figure 4) similar to Caro including using a screw conveyor (right hand 27) to cool the granular material and to recover heat from it (through 28) to preheat the granular material (through 28 on the left side).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Caro with the teachings of Svensson to include using a screw conveyor to cool and recover heat from the reclaimed sand and using it to preheat the uncleaned sand in order to properly cool the sand while utilizing the leftover heat from it so that it will not be wasted.



Claims 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Caro in view of Peterman and Moklebust as applied to claim 9 above, and further in view of Zimmerman et al (US Patent No. 2,983,051).
Regarding claims 18-19 and 22-23:
	Caro modified above teaches all of the above except a screw conveyor to cool down the clean sand and to recover heat, the screw conveyor is liquid-cooled, water is sprayable to a forward and/or tail end of the screw conveyor to clean and cool down the sand and the screw conveyor comprises a worm part configured to carry the sand and a single casing around the worm part.
	Zimmerman teaches cooling particulate materials from an oven/heating process similar to Caro including a screw conveyor (see column 1, lines 34-48) to cool down the clean sand and to recover heat (see specifically lines 44-46), the screw conveyor is liquid-cooled (line 46), water is sprayable to a forward and/or tail end of the screw conveyor (lines 35-36)  to clean and cool down the sand and the screw conveyor comprises a worm part (inherent to a “screw” conveyor) configured to carry the sand and a single casing around the worm part (inherent to such a conveyor otherwise the sand would spill over the sides of the conveyor/worm part).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caro with the teachings of Zimmerman to include spraying and heat exchanging the hot sand with a screw conveyor since the sand is usually too hot to be transferred on conventional means.  While the examiner notes that Zimmerman does not use these methods for his cooling these methods are better than not cooling the sand and are considered to be the conventional method before Zimmerman and thus would be known to the skill artisan and employed in desired situations.

Allowable Subject Matter
There are no art rejections for claims 20-21 and 24-25.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762